Cases cited in the opinion of the court as sustaining the contention of petitioner in this case are not in point for the reason that such cases are not cases construing an Industrial Statute similar to ours.
Section 7301, C. O. S. 1921, provides:
"The right to claim compensation under this act shall be forever barred unless, within one year after the injury, a claim for compensation thereunder shall be filed with the Commission."
This is clearly a limitation on the remedy and not on the right. It has been so held by this court.
Section 7334, C. O. S. 1921, provides:
"No limitation of time provided in this act shall run as against any person who is mentally incompetent or a minor dependent so long as he has no committee, guardian, or next friend."
These two sections must be considered in pari materia. They clearly show the legislative intent that it was a limitation on the remedy and not a limitation an the right to claim compensation.
The cases cited supporting petitioner's contention are cases construing different statutes. In the case of Lough v. State Industrial Commission, 104 Or. 313, 207 P. 354, the Supreme Court of Oregon said:
"In view of section 6632, subd. 'd', Or. L., declaring that no claim for Workmen's Compensation shall be enforceable unless filed within a certain period 'after the date upon which the injury occurred.' * * *"
This is a different statute, and a construction placed on this statute would not be applicable to our statute under consideration, for this statute clearly makes it a limitation on the right to claim compensation by asserting that to claim for workmen's compensation shall be enforceable unless filed within a certain period after the date upon which the injury occurred
In McClenahan v. Oklahoma Ry. Co., 131 Okla. 73,267 P. 657, this court cites the case of Halselden v. Industrial Board of Illinois, 113 N.E. 877; the Supreme Court of Illinois said:
"The requirement of section 24, of the Workmen's Compensation Act 1913, that no proceeding for compensation thereunder shall be maintained unless claim for compensation has been made within six months after the accident, is mandatory, and a claim not presented is barred, even though the delay in presentation was due to the injured man having mistakenly presented his claim to the wrong person thinking him his employer."
The requirement under this Illinois statute is a limitation on the right to claim *Page 204 
compensation, in that it states that no proceedings for compensation thereunder shall be maintained unless claim for compensation has been made within six months after the accident.
Section 182, C. O. S. 1921, provides:
"Civil actions can only be commenced within the periods prescribed in this article, after the cause of action shall have accrued; but where, in special cases, a different limitation is prescribed by statute, the action shall be governed by such limitation."
This court has held that this statute can be tolled by payment of stale claims and by other acts of the defendant. This statute provides that civil actions can only be commenced within certain periods, and section 7301, supra, provides a right to claim compensation, which makes this a statute of limitations on the remedy and not a limitation on the right.
In the case of Steffens Ice Cream Co. v. Jarvis,132 Okla. 301, 270 P. 1103, this court said:
"It is the contention of petitioners that the failure of the claimant to file a claim with the Industrial Commission within one year from the date of the injury deprives the Industrial Commission of jurisdiction to make the award so made and entered herein on the 10th day of June, 1927. Petitioner cites many cases holding that claims that are not presented to the Industrial Commission within the statutory period of limitations are barred. With this line of authorities We agree. The statute of limitations is a statute of repose. The Legislature provides same to prevent fraud, and to protect litigants from stale claims. This is a special statute of limitations covering a special and specific class of claims.
"Can it be said that the petitioner here, after reporting the injury and admitting the injury and liability after the insurance carrier, acting on behalf of petitioner, had paid compensation for 20 months, admitting the injury and liability thereon, after the attending physician had reported to the Industrial Commission the nature and characin this court to say that the plaintiff's claimant, that the petitioner then could be heard in this court to say that the plaintiff's claim was barred by this statute? We think not."
Section 7301, supra, provides in part:
"The right to claim compensation under this act shall be forever barred."
The respondent in this case did claim compensation and received compensation. His claim was admitted by the petitioner. His claim was allowed by the petitioner and his claim for compensation was paid by the petitioner, and as long as petitioner paid his compensation it was unnecessary for him to file an action against his employer to claim that which he was receiving under the law. Suppose he had filed a claim with the Commission, and petitioner herein had come in and pleaded and proven that he, was paying him compensation as provided by the act and that he had complied with all the terms of the act, in that he had paid all compensation for which the respondent could lawfully claim. The Commission necessarily could not make an award for that which had been paid.
The statute of limitation is a statute of repose to prevent stale claims and fraud, and should never be used to defeat justice and right.
The result reached in this case is manifestly correct and I concur in the same.
HEFNER, and McNEILL, JJ., concur in the views herein expressed.
Note. — See under (1) anno. 16 A. L. R. 462; 40 A. L. R. 495; 28 R. C. L. p. 825; R. C. L. Perm. Supp. p. 6249.